Citation Nr: 1549236	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-32 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder (claimed as chest pain), to include coronary artery disease and atherosclerosis of aorta.

2.  Entitlement to service connection for a cervical spine disorder (claimed as chronic torticollis/rheumatic right neck).  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for carotid artery stenosis.  

6.  Entitlement to service connection for peripheral vascular disease. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from April 1975 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the Houston RO.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in San Antonio, Texas.  A transcript of that hearing is of record.  

In March 2014 and January 2015 the Board remanded the claims for additional development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's current heart, cervical spine, low back, and right knee disorders are not related to his symptoms during service or that arthritis in any of these joints manifested itself to a compensable degree in the first post-service year.  

2.  The preponderance of the evidence of record shows that the Veteran's current carotid artery stenosis and peripheral vascular disease are not related to his service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disability, to include coronary artery disease and atherosclerosis of aorta, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.30, 3.303, 3.309 (2015).

2.  A cervical spine disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.303, 3.309 (2015).

3.  A low back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.309 (2015).

4.  A right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.309 (2015).

5.  Carotid artery stenosis was not incurred in or aggravated by active duty service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  Peripheral vascular disease was not incurred in or aggravated by active duty service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Board finds that these notice requirements were accomplished in letters sent in October 2006 and April 2015, which apprised the Veteran of the requirements to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the statement of the case, the supplemental statement of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's service treatment records, private medical records, and VA treatment records have been obtained, including his post-February 2014 VA treatment records in compliance with the Board's latest remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Veteran was also accorded VA examinations on the claims decided herein.  The Board has reviewed the examination reports and finds they are adequate and substantially comply with the Board's remand directions because the examiners discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and discussed the conclusions reached.  Id; Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').    

The Veteran also testified regarding his claims before the undersigned Acting Veterans Law Judge in May 2011.  During the May 2011 Travel Board hearing the Veteran was ably assisted by an accredited representative from the Texas Veterans' Commission.  His representative, and the Acting Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms, whether there was a current disability, and whether there was a relationship to any incident of service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain types of heart disease, and for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert , 1 Vet. App. 49.

Merits

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. heart disorder (claimed as chest pain), to include coronary artery disease and atherosclerosis of aorta; carotid artery stenosis; and peripheral vascular disease

Facts

Service treatment records chronicle complaints of chest pain, described in January 1985 as noncardiac.  VA and private medical records also chronicle complaints of chest pain, and post-service medical records indicate that the Veteran may have coronary artery disease.  See private medical records dated in May 2004, informing that the reason for a "Gated Dual Isotope Myocardial Perfusion Spect Imaging Test" was "coronary artery disease...hypertension;" see also the report of privately done x-rays in December 2004, advising that "atherosclerosis of aorta is evident;" and the report of chest x-rays done by VA in August 2013, noting that "abdominal aorta vascular calcifications are present" and relaying a diagnosis of atherosclerosis.  In addition, VA medical records show that the Veteran takes Amlodipine Besylate for "heart."  

During his 2011 Board hearing the Veteran elaborated regarding his symptoms during service, and testified that he continues to suffer from this same pain.  See Board Hearing Transcript, pp. 3-10.  

In July 2014 the Veteran was accorded a VA arteries and veins examination.  During the examination he complained of pain in his calves interfering with walking since 1999, and said that he used a cane because of his leg pain.  On review of the claims file the examiner determined that there was no evidence of peripheral vascular disease or carotid artery stenosis in service and, therefore, the Veteran's post-service claudication/peripheral vascular disease and carotid artery stenosis was not related to service.

In September 2015 the Veteran was accorded a VA heart examination.  The examiner noted that the Veteran had had chest pain during service, and the Veteran's contention that he continues to suffer from this same pain.  The examiner then opined that given the more than 10 year lapse between service and the initial diagnosis of heart disease it is unlikely that any current heart disorder, to include coronary artery disease, atherosclerosis of aorta, carotid artery stenosis, peripheral vascular disease, and any other cardiovascular disorder found on examination, began during active duty service or within the year after the Veteran's May 1987 separation from service.

Analysis

Service treatment records chronicle complaints of chest pain; however, the Veteran was not diagnosed with or treated for any heart disease during service or in the year after service, so service connection for "heart disease, claimed as chest pain, to include coronary artery disease and atherosclerosis of aorta," on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. § 3.307, 3.309, is not warranted.  

There is also no record of any complaints, diagnosis, or treatment for peripheral vascular disease or carotid artery stenosis during service, so service connection for these claimed conditions on a direct basis under 38 C.F.R. § 3.303(a) is likewise not warranted.

As for a disorder diagnosed after service, while medical records relate diagnoses of coronary artery disease and atherosclerosis of aorta, and show treatment for peripheral vascular disease and carotid artery stenosis, the earliest medical evidence of any of these diseases (peripheral vascular disease) derives from private medical records dated in 1999; long after the Veteran's 1987 separation from service.  This is highly probative evidence against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Moreover, even after acknowledging the Veteran's in-service complaints of chest pain and the Veteran's assertion that he continues to suffer from this same pain, the September 2015 VA examiner avers that the Veteran's currently diagnosed coronary artery disease and atherosclerosis of aorta did not begin during service and are not related to any incident, including the Veteran's chest pain, during service; and both she and the July 2014 examiner agree that the Veteran's peripheral vascular disease and carotid artery stenosis did not begin during service and are not related to any incident of service, including his chest pain during service.  There is no medical opinion evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  At this point the weight of the evidence is decidedly against the claims.

To the extent that the Veteran himself suggests that his heart disease (claimed as chest pain), and his peripheral vascular disease and carotid artery stenosis began during service, there is no indication that he is qualified through specialized education, training, or experience to diagnosis a psychiatric disorder or offer an opinion on causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder); and Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay persons are not competent to opine as to medical etiology or render medical opinions).  Accordingly, the Veteran's contention that his heart disease, peripheral vascular disease, or carotid artery disease began during service is mere speculation and is accorded no probative weight.  

Finally, service connection for peripheral vascular disease and/or carotid artery stenosis on a secondary basis (38 C.F.R. § 3.310) is not possible since the Veteran is not service-connected for any primary cardiovascular disease.

The weight of the evidence is consequently against the claims.  Service connection for a heart disease (claimed as chest pain), peripheral vascular disease, and carotid artery stenosis must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

[PLEASE NOTE that with regard to service connection for non-cardiac chest pain, that issue was resolved by the Board in its January 2015 decision.]

B. cervical spine disorder (claimed as chronic torticollis/rheumatic right neck); back (lumbosacral spine) disorder; and the right knee disorder 

Facts

Service treatment records show that the Veteran was treated many times for neck stiffness and pain, variously diagnosed as torticollis and strain (see, for example, records of treatment for stiff neck in 1977 and 1980; and the September 29, 1986, record of torticollis in 1977 and 1980.  Service treatment records also relate an episode of treatment for residual abrasion to the right knee in 1979; and right knee scars and marks were found during a February 1982 re-enlistment examination.  

Private medical records dated in February 1992 advise of chronic recurrent low back pain with "onset of the initial back pain episode more than 3 yrs ago" and x-rays at that time found mild thoracolumbar scoliosis with convexity to the right.  

An MRI of the right knee done by a private provider in October 2004 found "mild chondromalacia patella with small effusion" and "medial meniscus posterior horn degeneration and possible tear."  

In August 2007 the Veteran was accorded a VA orthopaedic examination.  During the examination the Veteran reported that he first began to have pain in his neck and back in 1976 while doing drills and exercises.  He recalled a specific incident of back pain in 1980 after lifting boxes; and again in December 1985 when he fell off of the bed of a truck.  He also reported a post-service workplace injury to his back after lifting boxes in 1989, and again in 1992; as well as being involved in a motor vehicle rollover in February 2005.  During the examination he complained of back and neck pain.  Diagnosis was chronic low back pain and osteoarthritis of the cervical spine, which the examiner opined was likely not related to the Veteran's in-service spasms but rather to his post-service injuries.

During his 2011 Board hearing the Veteran testified regarding his symptoms during service and his current complaints.

In July 2014 the Veteran was accorded a VA knee examination.  The examiner noted that magnetic resonance imaging of the right knee in 2004 had found mild chondromalacia patella of the right knee with small effusion Medial meniscus posterior horn degeneration and possible tear.

In June 2015 the Veteran was accorded another VA knee examination.  The examiner noted that the Veteran had had knee pain during service, and surmised that it was transitory.  The examiner then opined that given the more than 10 year lapse between service and his present mild right knee chondromalacia/osteoarthritis, there was no nexus to service.

The Veteran was also accorded a VA back (lumbosacral spine) examination and a VA neck (cervical spine) examination in June 2015.  The examiner noted that the Veteran had had a stick neck, neck pain, and back pain during service, and maintained that the evidence did not reflect any chronic disorder during service.  The examiner then opined that the Veteran's current neck and back disorders are instead due to his post-service workplace injuries.

Analysis

Service treatment records chronicle complaints of neck, back, and knee pain; and post-service medical records confirm that the Veteran now has a chronic neck, back, and right knee disorder.  However, even after acknowledging the in-service evidence of neck, back, and right knee pain and the Veteran's current assertions, the 2007 and 2015 VA examiners both concluded that the Veteran's current neck and back disorders did not begin during service or within the year after service, and are not related to any incident of service because the evidence does not reflect a chronic neck or back problem prior to the Veteran's post-service injuries.  The 2015 examiner further averred that the Veteran's current right knee disorder is not related to service because the evidence does not reflect a chronic right knee disorder during service or in the year after service.  This is competent medical evidence against the claims.

Moreover, there is no medical opinion evidence that favors the claim.  See Colvin, 1 Vet. App. 171 (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

As for the Veteran's contention that his current neck, back, and knee problems are related to his service, there is, again, no indication that he is qualified through specialized education, training, or experience to diagnosis a psychiatric disorder or offer an opinion on causation.  See, e.g., Barr v, 21 Vet. App. 303, 307 (noting that lay persons are not competent to opine as to medical etiology or render medical opinions).  Accordingly, the Veteran's opinion is mere speculation and is accorded no probative weight.  

The weight of the probative evidence is consequently against the claims.  Service connection for a cervical spine, back, and right knee disorder must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a heart disorder, to include coronary artery disease and atherosclerosis of aorta is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.


Service connection for carotid artery stenosis is denied.

Service connection for peripheral vascular disease is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


